internal_revenue_service number release date index number -------------------------------- --------------------------- ---------------------- ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-127668-05 date january ------------------ ------------------- ----------------------- ----------------------------------- ----------------------- legend date decedent date trustee daughter grandchild ---------------- grandchild -------------- grandchild ----------------------------- trust a b date date trustee trustee date court date guardian date date date year date state dear -------------------- ----------------------------------------------------------------- -------- --------- -------------------------- ---------------- ---------------------- --------------------- ---------------------- ---------------------------------------------------------------------- ----------------------- -------------------------- --------------------- ------------------ ---------------------- ------- ------------------- -------- this is in response to your authorized representative’s letter dated date plr-127668-05 and subsequent correspondence requesting rulings regarding the generation-skipping_transfer gst gift and income_tax consequences of a settlement agreement concerning the construction of the terms of a_trust that is exempt from the application of the gst tax imposed under sec_2601 of the internal_revenue_code the information submitted and representations made are summarized as follows on date decedent executed her last will and testament that was modified by a codicil dated date after providing for certain specific pecuniary bequests article six of decedent’s will provides for the disposition of the residue of decedent’s estate article six provides generally that trustee shall hold manage and control the residue and remainder of decedent’s estate in trust for the use and benefit of daughter grandchild grandchild and grandchild article six paragraph a provides that trustee shall collect the income from property comprising the trust estate and shall pay the beneficiaries of trust the following sums a to daughter the sum of dollar_figurea monthly during her lifetime such installments to begin days after decedent’s death b to grandchild the sum of dollar_figureb per year in annual or other convenient installments with the first installment to be paid one year from the date of decedent’s death c to grandchild the sum of dollar_figureb per year in annual or other convenient installments with the first installment to be paid one year from the date of decedent’s death and d to grandchild the sum of dollar_figureb per year in annual or other convenient installments with the first installment to be paid one year from the date of decedent’s death payments to said beneficiary shall cease and trust shall continue for the use and benefit of the remaining beneficiaries upon the death of the last beneficiary of trust or when all corpus and accumulated income of trust have been exhausted trust shall terminate all corpus and accumulated income remaining if any shall be distributed to the issue per stirpes of the beneficiaries of trust free and clear of trust in the event a beneficiary shall have no issue the corpus and accumulated income of said beneficiary’s share of the trust estate remaining if any shall be distributed to said beneficiary’s heirs at law free and clear of trust decedent’s only child died on date as set forth in article six trustee was appointed trustee of trust trustee was through succession succeeded by trustee and later trustee trustee is the current trustee of trust it is represented that no additions have been made to trust since date the date of decedent’s death it is further represented that since date the trustee has made timely distributions of the amounts specified to the beneficiaries named in article six paragraph a of decedent’s will named beneficiaries at some point after date some or all of the named beneficiaries corresponded with the trustee and asserted that the terms of trust were ambiguous specifically the named beneficiaries article six paragraph b provides that upon the death of a beneficiary of trust all decedent died on date prior to date daughter who was on date guardian filed an opposition to trustee 2’s motion for summary on date trustee filed a motion for summary_judgment arguing that trust on date the named beneficiaries filed a petition for will construction in the on date the court appointed guardian as the guardian ad litem for the minor plr-127668-05 claimed that the amounts to be paid pursuant to article six paragraph a of decedent’s will are merely minimum distribution amounts and that they should be entitled to receive additional distributions court against trustee who was trustee of trust at that time the petition sought declaratory relief regarding the proper interpretation of the dispositive provisions of trust remainder beneficiaries and all unborn remainder beneficiaries unambiguously provides that the payments specified in article six are limited to being maximum payments additionally trustee argued that trust prohibits distributions to any remainder beneficiaries until all named beneficiaries are deceased judgment with respect to the issue of when the remainder beneficiaries could begin receiving trust distributions and also joined in trustee 2’s motion for summary_judgment with respect to the issue of whether trust limited distributions to the amounts specified in article six daughter opposed the motion for summary_judgment and argued that the payment amounts in article six paragraph a are merely minimum distribution amounts in addition grandchild and grandchild argued that upon a named beneficiary’s death that deceased beneficiary’s share should be paid to such deceased beneficiary’s issue on date the court denied the summary_judgment motion subsequently the parties settled other claims against trustee and trustee was appointed successor trustee in year once trustee was appointed grandchild and grandchild filed a new petition for will construction declaratory relief and alternately for trust modification with the court after additional filings by the named beneficiaries trustee and guardian the court ordered the parties to mediation on date the parties reached a settlement will be made to trust article six paragraph a will be modified in part to include a new paragraph that provides that the distributions to the beneficiaries set forth the minimum amount shall be paid from income and to the extent that income is not sufficient from the corpus of the trust in addition to the distribution of the minimum amount to the beneficiaries the trustee shall distribute for the use and benefit of the beneficiaries the net_income of the trust equally to the beneficiaries pursuant to the terms of the settlement agreement the following modifications grandchild and grandchild both individually and as attorney-in-fact for article six paragraph b will be modified in part to provide that upon the death of sec_2601 imposes a tax on every generation-skipping_transfer the settlement agreement has been approved by the court conditioned upon a plr-127668-05 a beneficiary of the trust all payments the minimum amount and net_income to said beneficiary shall cease and shall thereafter be made to the issue per stirpes of that deceased beneficiary or if there are none to the heirs at law of that deceased beneficiary favorable ruling by the internal_revenue_service trustee as trustee of trust has requested the following rulings the settlement agreement will not violate b a of the tax_reform_act_of_1986 and will not affect the trust’s gst exempt status the settlement agreement will not cause trust or any trust_beneficiary to be subject_to federal gift_tax under sec_2501 and the settlement agreement will not cause trust or any trust_beneficiary to be treated as making a disposition for purposes of sec_1001 and therefore will not result in the recognition of gain_or_loss ruling_request distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relates to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in sec_2611 defines the term generation-skipping_transfer as a taxable sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that any trust in existence on based on the facts presented and the representations made the settlement sec_26_2601-1 provides that a court-approved settlement of a bona plr-127668-05 the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes in the present case trust was created on date and became irrevocable on date there have been no additions made to the trust after date accordingly trust is exempt from the gst tax under sec_26_2601-1 agreement is a settlement of a bona_fide issue the product of arm’s length negotiations and is within the range of reasonable outcomes under the governing instrument and applicable state law therefore provided that the court approves the proposed agreement the modifications will not violate b a of the tax_reform_act_of_1986 and will not affect the exempt status of trust ruling_request gift during the calendar_year by any individual whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see 674_f2d_761 9th cir citing comissioner v estate of bosch 387_us_456 thus state law must be examined to ascertain the legitimacy of each party’s claim if it is determined that each party has a valid claim the service must determine that the distribution under the settlement reflects the result that would apply under state law if there is a difference it is sec_25_2511-1 of the gift_tax regulations provides that any transaction sec_2501 imposes a tax for each calendar_year on the transfer of property by sec_2511 provides that subject_to certain limitations the gift_tax applies whether an agreement settling a dispute is effective for gift_tax purposes based on the facts presented and the representations made a bona_fide plr-127668-05 necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated controversy existed between the parties pertaining to the construction of the dispositive provisions of article six paragraph a of trust specifically it is unclear whether the distributions provided in article six paragraph a are minimum distribution amounts in addition it is unclear how distributions are to be made upon the death of a named beneficiary all of the parties who hold an interest in trust including any unborn heirs have been represented in the negotiations that preceded the settlement agreement the terms of the proposed settlement are based on arm’s length negotiations among all the interested parties the terms of the settlement agreement are reflective of the rights of the parties under applicable state law that would be applied by the highest court of that state and represent an agreement clarifying ambiguous terms of trust no money or other_property was exchanged between the parties as a condition of execution of the settlement agreement accordingly based on the facts submitted and representations made we conclude that implementation of the proposed settlement agreement will not cause the parties to the settlement agreement to have made a taxable gift_for purposes of the federal gift_tax under sec_2501 ruling_request in property and under sec_61 from an interest in a_trust property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained issue of when a sale_or_exchange has taken place that results in realization of gain or sec_61 provides that gross_income includes gains derived from dealings sec_1001 states that the amount_realized from the sale_or_other_disposition 499_us_554 concerns the sec_1001 provides that the gain from the sale_or_other_disposition of plr-127668-05 loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court of the united_states in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite provided the court approves the mediation settlement agreement the agreement will modify the trust to remove the ambiguity and provide definitive interpretation of the trust terms except for the changes described above regarding the ambiguity of the trust terms all other provisions of trust will remain unchanged therefore it is consistent with the supreme court’s opinion in cottage savings to find that the interests of the beneficiaries after the division will not differ materially from the interests in the original trust accordingly the proposed transaction will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is recognized by the beneficiaries or trust for purposes of sec_1001 interpretation and construction of trust provisions is a matter or state law the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely plr-127668-05 enclosure copy of letter for sec_6110 purposes melissa c liquerman branch chief branch passthroughs special industries
